Exhibit 10.41

OLD DOMINION ELECTRIC COOPERATIVE

AMENDED AND RESTATED

SEVERANCE PAY PENSION RESTORATION PLAN

WHEREAS, Old Dominion Electric Cooperative (the “Cooperative”) has previously
adopted the Severance Pay Pension Restoration Plan for the benefit of certain
employees of the Cooperative who may have the need for supplemental payments to
them upon severance of employment with the Cooperative because of limitations in
the federal pension law relating to allowable payments from qualified pension
plans; and

WHEREAS, the Cooperative wishes for the payments that would otherwise be paid in
pension benefits to be paid by the Cooperative as severance pay benefits, to the
extent allowed by this plan and as provided in existing federal regulations.

NOW THEREFORE, the Cooperative adopts this amended and restated Severance Pay
Pension Restoration Plan (the “Severance Pay PRP”), effective January 1, 2015,
as provided below:

1. Incorporation of Definitions. Unless otherwise defined in quotations in
parentheticals, capitalized terms used herein shall have the meaning set forth
in the amended and restated Deferred Compensation Pension Restoration Plan (the
“Deferred Compensation PRP”), effective January 1, 2015.

2. Participation. The Participants in the Severance Pay PRP who shall be
eligible for benefits shall be the individuals designated in writing by the
Board as Participants and listed on Schedule A (List of Grandfathered
Participants) under the Deferred Compensation PRP whose compensation, as defined
by the RS Plan, exceeds the applicable limitations under Section 415 and/or
401(a)(17) of the Internal Revenue Code of 1986, as amended (the “Code”), and
who, on their Normal Retirement Date, or such other date as may be designated by
the Board, have a Pension Limitation applied to reduce the amount of payment
that would otherwise be payable by the RS Plan.

3. Benefit Payment.

(a) The benefit payable with respect to a Participant under the Severance Pay
PRP is the lesser of the Pension Limitation and the Severance Pay Limit as such
terms are defined in the Deferred Compensation PRP. For convenience, these
definitions are repeated here:

(i) The “Pension Limitation” is the difference between the single sum equivalent
of (i) the Participant’s accrued benefit from the RS Plan as calculated by NRECA
without limitations provided in Sections 401(a)(17) and 415 of the Code, and
(ii) the Participant’s accrued benefit from the RS Plan as calculated by NRECA
after application of the limitations of Sections 401(a) (17) and 415 of the
Code, each of which is calculated at the time a Participant is entitled to a
payment hereunder. For purposes of determining a Participant’s Pension
Limitation, the definitions and rules in the RS Plan shall apply to this Plan,
unless otherwise provided herein. For example, a Participant’s final average pay
shall be based on “Final Average Pay” as defined in the RS Plan.



--------------------------------------------------------------------------------

(ii) The “Severance Pay Limit” is an amount equal to the lesser of (i) the
frozen benefit under this Severance Pay PRP, or (ii) twice the Participant’s
Annual Compensation for the year immediately preceding the year in which the
earlier of the Participant’s termination of employment with the Cooperative less
the amount of any other severance pay benefits paid by the Cooperative to the
Participant.

(b) The benefit of a Participant under the frozen Severance Pay PRP pursuant to
Section 9 shall be determined based on the age and service and final average
Effective Salary of the Participant under the RS Plan as of the date of the
freeze and on compensation (for purposes of the Severance Pay Limit) as of the
December 31 which coincides with, or immediately precedes the date the Severance
Pay PRP is frozen. The Cooperative is solely responsible for determining the
maximum allowable severance pay accumulation.

(c) The calculation of the Participant’s pension benefit from the RS Plan shall
include amounts paid from the RS Plan in cash to the Participant or his
Beneficiary, amounts transferred to an individual retirement account or annuity
for the benefit of the Participant or Beneficiary, and transferred to the
Participant’s account in the ODEC and VMDAEC 401(k) Plan.

(d) If the Cooperative has any stock which is publicly traded on an established
securities market or otherwise, then distributions to a key employee (as defined
in Section 416(i) of the Code without regard to paragraph (5) thereof) shall not
be made before the date that is six months after the date of separation of
service (or, if earlier, the date of death).

4. Timing of Payment.

(a) The Severance Pay PRP benefit accrued prior to January 1, 2005, and payable
to the Participant shall be governed by and payable pursuant to the terms of the
Severance Pay PRP in effect on December 31, 2004. Severance Pay amounts accrued
between January 1, 2005 and July 1, 2006, the date Severance Pay PRP
participation and benefit accruals were frozen, shall be paid in 24 monthly
installments pursuant to the terms of the Severance Pay PRP as amended and
restated effective July 1, 2006 to comply with Section 409A of the Code (the
“2006 Severance Pay PRP”). All payments will begin no later than 60 days
following the Participant’s separation from service with the Cooperative. For
this purpose, a separation from service shall have the meaning set forth in
Section 409A(a)(2)(A)(i) of the Code. All Severance Pay benefits will be fully
distributed to the Participant no later than the 24th month following the month
of the Participant’s separation from service.

(b) The Cooperative shall make arrangements to satisfy any federal, state or
local income tax withholding requirements, employment taxes, or other
requirements applicable to the granting, crediting, vesting, or payment of
benefits under the Severance Pay PRP. There shall be deducted from any payment
under the Severance Pay PRP or any other compensation payable to the Participant
all taxes which are required to be withheld by the Cooperative in respect to
such payment or the Severance Pay PRP. Determining withholding and payment of
taxes shall be the responsibility of the Cooperative and not NRECA.

 

2



--------------------------------------------------------------------------------

5. Form of Payment.

(a) The Cooperative elected in the 2006 Severance Pay PRP that the form of
payment for the portion of the Severance Pay Benefit accruing after December 31,
2004 shall be paid in equal monthly payments with the last payment made within
24 months of the Participant’s termination of employment. Such election shall
not be modified and must remain in full force and effect.

(b) Notwithstanding the provisions of the 2006 Severance Pay PRP regarding the
manner in which benefits earned after 2004 shall be paid, the terms of the
Severance Pay PRP in effect on December 31, 2004 will govern the payment of
Severance Pay benefits earned before January 1, 2005.

6. Severance Pay Plan. This Plan is adopted by the Cooperative with the
intention that the Severance Pay PRP is a bona fide severance pay plan as
provided in Section 457(e)(11) of the Code. In the event that the Secretary of
the Treasury issue any regulations that render this Plan not to be a bona fide
severance pay plan as provided in Section 457(e)(11) of the Code and benefits
under the Plan become includable in the income of the Participants, then no
Participant shall accrue any additional benefits under the Severance Pay PRP
after the date such Treasury Regulations shall affect whether the Severance Pay
PRP is a bona fide severance pay plan.

7. Plan to Comply with Code Section 409A. Notwithstanding any provision to the
contrary in this Severance Pay PRP, each provision in this Severance Pay PRP
shall be interpreted to permit the deferral of compensation in accordance with
Section 409A of the Code and any provision that would conflict with such
requirements shall not be valid or enforceable.

8. Termination and Amendment. The Board of Directors of the Cooperative may
amend any or all provisions of this Plan at any time by written instrument
identified as an amendment effective as of a specified date. The Severance Pay
PRP may be terminated in whole or in part at any time by action of the Board.
However, no such termination or amendment shall reduce any benefit accrued by a
Participant in this Plan prior to the effective date of the termination or
amendment. Notwithstanding the foregoing, in the event of the death of the
Participant the amount of the vested benefit under the Severance Pay Plan shall
be determined using the same methodology as applied to the calculation of the
death benefit from the RS Plan.

9. Frozen Benefit. The 2006 Severance Pay PRP included the provisions that, on
and after July 1, 2006, no new Participants shall become eligible to participate
in the Severance Pay PRP, and no benefits shall accrue under the Severance Pay
PRP. The freeze of participation and benefit accrual continues under this 2015
amendment and restatement of the Severance Pay PRP.

 

3



--------------------------------------------------------------------------------

10. Assets of the Severance Pay PRP and Benefit Payments. The benefits under
this Severance Pay PRP shall be payable from the general assets of the
Cooperative. The Cooperative may elect to place assets in a grantor trust to
provide itself with a source of funds to meet its liabilities under the
Severance Pay PRP, provided that the assets of such trust remain subject to the
general creditors of the Cooperative. No part of the Participant’s benefit shall
be liable for the debts, contracts, or engagements of any Participant, nor shall
a Participant’s benefit be subject to execution, levy, attachment, or
garnishment. No Participant (or his or her successor or assigns) shall have any
right to alienate, anticipate, sell, transfer, encumber, or assign any benefits
or payments hereunder in any manner whatsoever.

11. General Administrative Powers and Duties.

(a) General administration of the Severance Pay PRP shall be placed in the
Board. The Board shall have the power to take all actions required to carry out
the provisions of the Severance Pay PRP and shall further have the following
powers and duties which shall be exercised in a manner consistent with the
provisions of the Severance Pay PRP:

 

  (i) To construe and interpret the provisions of the Severance Pay PRP and make
rules and regulations under the Severance Pay PRP to the extent deemed advisable
by the Board;

 

  (ii) To decide all questions as to eligibility to become a Participant in the
Severance Pay PRP and as to the rights of Participants under the Severance Pay
PRP;

 

  (iii) To file or cause to be filed all such reports and other statements as
may be required by any federal or state statute, agency or authority for the
Severance Pay PRP; and

 

  (iv) To do such other acts as it deems reasonably required to administer the
Severance Pay PRP in accordance with its provisions or as may be provided for or
required by law for the Severance Pay PRP.

(b) Notwithstanding any provision of this Plan, NRECA is the sole authority with
respect to application of any credit to the Cooperative as an offset to the
Cooperative’s RS Plan billings. NRECA may reduce or eliminate the amount of any
credit if in its judgment the PRP benefit is not applicable or fully funded as a
result of actions by the Cooperative, for example, an unreasonable increase in a
Participant’s compensation in years preceding the date the Participant’s
substantial risk of forfeiture lapses, or if the Cooperative approves
participation of an employee who does not satisfy eligibility requirements under
this Plan and federal law. This authority is limited to funding by the RS Plan
and shall not be interpreted or construed as discretion with respect to this
Plan.

12. Grant of Discretion. In discharging the duties assigned to it under the
Severance Pay PRP, the Board and its delegates have the discretion and final
authority to interpret and construe the terms of the Severance Pay PRP; to
determine coverage and eligibility for and amount of benefits under the
Severance Pay PRP; to adopt, amend, and rescind rules, regulations and
procedures pertaining to its duties under the Severance Pay PRP and the
administration of

 

4



--------------------------------------------------------------------------------

the Severance Pay PRP; and to make all other determinations deemed necessary or
advisable for the discharge of its duties or the administration of the Severance
Pay PRP. The discretionary authority of the Board and its delegates is final,
absolute, conclusive and exclusive, and binds all parties so long as exercised
in good faith. Any judicial review of any decision of the Board or its delegates
shall be limited to the arbitrary and capricious standard of review.

13. Claim Adjudicator. All claims for benefits under the Severance Pay PRP shall
be determined by the Cooperative, which shall be the administrator and named
fiduciary of the Severance Pay PRP for purposes of Section 503 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
adjudication of such claims for benefits under the Severance Pay PRP.

14. Claim Procedure. Upon the submission of a claim for benefits under the
Severance Pay PRP to the Cooperative, notice of a decision with respect to the
claim shall be furnished within 90 days. If circumstances require an extension
of time for processing the claim, written notice of the extension shall be
furnished by the Cooperative to the claimant prior to the expiration of the
initial 90 day period. The notice of extension shall indicate the circumstances
requiring the extension and the date by which the notice of the decision with
respect to the claim shall be furnished. Commencement of benefit payment shall
constitute notice of approval of a claim to the extent of the amount of the
approved benefit. If such claim is wholly or partially denied, such notice shall
be in writing and worded in a manner calculated to be understood by the claimant
and shall set forth (a) the reason or reasons for the denial, (b) specific
reference to pertinent provisions of the Severance Pay PRP on which the denial
was based, (c) a description of any additional material or information necessary
for the claimant to perfect the claim and an explanation of why such material or
information is necessary, and (d) an explanation of the claims review procedure.
If the claimant is not notified of the decision in accordance with this Section,
such claim shall be deemed denied and the claimant shall then be permitted to
proceed with the claims review procedure provided below.

15. Claims Review Procedure.

(a) Within 90 days following receipt of notice of a claim denial, or within 90
days following close of the 90 day period referred to in Section 14, the
claimant must file an appeal of the denial of a claim in writing with the Board
requesting a review of such denial.

(b) Prior to a decision on the appeal by the Board, the claimant or the
claimant’s duly authorized representative may review pertinent documents and
submit issues and comments in writing for consideration. The issues and comments
submitted by a claimant or the claimant’s duly authorized representative shall
supplement the administrative record on which the appeal is to be decided and
should contain all of the additional information the claimant wishes to be
considered in the review.

(c) Within 60 days following receipt of an appeal, the Board shall render a
written decision. If circumstances require an extension of time for reviewing an
appeal, written notice of the extension shall be furnished to the claimant or
the claimant’s authorized representative prior to the commencement of the
extension. If an extension of time is elected, the Board shall render its
decision within 120 days after receipt of the appeal.

 

5



--------------------------------------------------------------------------------

(d) The Board’s decision on the appeal shall be in writing, worded in a manner
calculated to be understood by the claimant, and shall set forth the reason or
reasons for the decision and specific reference to pertinent provisions of the
Severance Pay PRP on which the decision is based.

(e) Any action brought for judicial review of the Board’s decision may be made
only after the claims review process is completed and must commence within one
year of the date on which the Board renders its final decision to the claimant
in writing.

16. Notices.

(a) The Cooperative shall notify NRECA in writing upon the occurrence of any of
the following events:

 

  (i) The payment of any benefits to a Participant in the Severance Pay PRP,
including the amount and time of the benefit payment;

 

  (ii) The adoption, amendment or termination of the Severance Pay PRP,
including a copy of the signed Plan as adopted or amended and the Board
resolution authorizing such action or the resolution authorizing the termination
of the Severance Pay PRP; and

 

  (iii) The request for the application of a credit to the RS Plan.

(b) All notices sent to NRECA shall be mailed to:

Debi Strong

Deferred Compensation Products Group

Insurance & Financial Services Department

National Rural Electric Cooperative Association

4301 Wilson Boulevard

Arlington, Virginia 22203

17. No Right to Employment. Nothing in the Severance Pay PRP shall constitute,
nor be interpreted to constitute, a promise or representation of the employment
or continued employment of any individual by the Cooperative or other entity.

18. No Waiver or Estoppel. No term, condition or provision of the Severance Pay
PRP shall be deemed to have been waived, and there shall be no estoppel against
the enforcement of any provision of the Severance Pay PRP, except by written
instrument of the party charged with such waiver or estoppel. No such written
waiver shall be deemed a continuing waiver unless specifically stated therein,
and each such waiver shall operate only as to the specific term or condition
waived and shall not constitute a waiver of such term or condition for the
future or as to any act other than that specifically waived.

 

6



--------------------------------------------------------------------------------

19. Misstatements of Information. In the event of any misstatement of any fact
affecting benefits and eligibility for benefits, the true facts shall be used to
determine eligibility and benefits.

20. Applicable Law. The provisions of this Plan shall be construed according to
the laws of the Commonwealth of Virginia, except as preempted by Federal law and
in accordance with the Code and ERISA.

IN WITNESS WHEREOF, the Cooperative has caused this document to be executed, to
be effective as of January 1, 2015.

 

OLD DOMINION ELECTRIC COOPERATIVE Date: 12/2/2014 By:

/s/ Jackson E. Reasor

 

7